 BUTCHERS UNION LOCAL 563. AFL-CIO427Butchers Union local 563., AFL-CIO and Triple .Distributing Co., Inc. Case 31 CC933January 29. 1979DECISION AND ORDERBY CHAIRMAN FANNIN( AN[) MEMBERS J NKINSAND PNEl lOn July 28, 1978, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief and Respondent fileda brief in opposition to exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified below, and to adopt his recommended Or-der.The Administrative Law Judge found that Re-spondent violated Section 8(b)(4)(i) and (ii)(B) of theAct by picketing Triple L's premises in November1977 and recommended an order proscribing suchconduct. No exceptions were filed to these findingsand conclusions. They are hereby affirmed.The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondent'spicketing of Triple L's premises in December 1977also violated Section 8(b)(4)(i) and (ii)(B) of the Act.We find merit in this exception.The primary dispute here is between Respondentand Hickory's Best, Inc., herein called Hickory.Hickory processes and sells meat at wholesale to,among others, Triple L which is engaged in thewholesale distribution of bar and liquor supplies. It isundisputed that Respondent picketed Triple L'spremises in November 1977 ' with signs that read:TRIPLE LUNFAIRTOBUTCHERSLOCAL 563AFL-CIOOn November 16, a day after the November pick-eting ended, a meeting took place between Respon-dent and Triple L, including their respective attor-All dates hereafter are 1977 unless otheritse indicated240 NLRB No. 62neys. The credited testimony shows that during thismeeting Respondent's attorney, James George, askedthe Levins (Triple L's owners). to write a letter toHickorv to the effect that Triple wanted Hickoryto negotiate with Respondent. George further inti-mated that the pickets would return to Triple L if theletter was not prepared.On November 22., Levin wrote to Dick Ferris, theprincipal stockholder of Hickory. that Triple L'sbusiness has been affected by the refusal of uniondrivers to deliver merchandise to its warehouse, andthat immediate action by Hickorv was necessar toalleviate the problem. Specifically. Levin stated:Unless we hear from you advising us of an affir-mative plan which will cause the removal of thepickets from our premises. we will be forced toprocure the products from other suppliers whichwe now purchase from you.On December 5. Respondent resumed its picketingof Triple L's warehouse with signs changed to read:HICKORY BEST IS ON STRIKEWE APPEAL TO THE PUBLICNOT TO BUY HICKORY PRODUCTSSOLD BY TRIPLE LBUTCHER'S UNION I.OCAL 563AFL C('1OThe credited testimony further shows that on De-cember 21, Respondent's picket captain Ochoa com-menced a conversation with a truckdriver from Del-ta. Levin approached Ochoa because the truckdriverwould not cross the picket line. After Levin andOchoa voiced disagreement over Ochoa's right to ap-proach trucks, Levin told Ochoa that he had sent astrong letter to Hickory. Ochoa answered that heknew of no such letter. Levin then took Ochoa to hisoffice and showed Ochoa a copy of the letter to Fer-ris. Ochoa read it and stated that the picket would beremoved. The pickets were removed and they havenot returned.There is no dispute that Respondent's picketing atTriple L's premises in November 1977 violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act. Thus, the Ad-ministrative Law Judge found, and the record clearlyshows, that an objective of the November picketingwas to force Triple L to cease doing business withHickory. On the record here, we find that Respon-dent's picketing at Triple L's warehouse in December1977 had a similar objective and also violated theAct.The record evidence plainly shows that Respon-dent told Triple L at the November 16 meeting that itwould resume picketing if Triple L did not send theletter requested by Respondent's attorney to Hicko- 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDry. We further note that Respondent did not informTriple L at the November 16 meeting that the objectof resumed picketing would change. It is against thisbackground that the evidence must be evaluated todetermine the objective of the December picketing.There is no evidence that Respondent knew thatTriple L had sent the requested letter at the time Re-spondent resumed picketing in December. Rather,we find, on the record as a whole, that it is reason-able to infer that Respondent not only did not knowthe letter had been sent but also resumed picketingbecause it believed Triple L had not taken the re-quested action. These inferences are consistent withRespondent's subsequent conduct. Thus, Respon-dent immediately withdrew its pickets upon beingshown a copy of the Triple L letter threatening Hick-ory with a change of supplier. Moreover, we notethat the character of the picketing was similar in No-vember and December; Respondent picketed wheredeliveries were made and made direct and veiled ap-peals to neutral truckdrivers not to make deliveries.In these circumstances, the short hiatus in the picket-ing and the change in the picket signs failed to dem-onstrate that the unlawful objective of the Novemberpicketing had changed. Accordingly, we find thatRespondent's picketing at Triple L in December alsoviolated the Act.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-Eations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Butchers Union Local563, AFL CIO, Los Angeles, California, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.2 Having found the picketing unlawful for the foregoing reasons. Chair-man Fanning and Member Jenkins deem it unnecessary to determine theextent to which consumer picketing of a wholesale house may or may not heprohibited by Sec. 8(b)(4)(i) and (iiXB) of the Act.Member Penello would also find that a violation oIf Sec. 8(h)(4(i) and(ii)(B) occurred because the picketing of a business which is primarily awholesaler is not consumer picketing within the meaning of Fruit and Iergelable Packers & Warehlu.semen, Lsxal 760 )/'ree Fruits L.abor Relauions (Com-mittere, Inc.], 377 U.S. 58 (1964). See Millmen-Cabinet ,Makers, Industrial(Carpenters iUnin Local 550 (Diamond Industries), 227 NL RB 196. fn. I(1976).We find that the Administrative l aw Judge's recommended Order pro-vides an adequa'e remedy for the violations found: therefore. we adopt hisrecommended Order.DECISIONSIAIEMENT OF HE CASEMARIIN S. BENNETT Administrative Law Judge: Thismatter was heard at Los Angeles, California, on February28, 1978. The complaint, issued January 23, 1978, basedupon a charge filed December 20, 1977, by Triple L Dis-tributing Co., Inc.. herein the Charging Party or Triple L,alleges that Butchers Union Local 563, AFL-CIO, hereinRespondent Union, has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct. Briefs have been submitted by the General Counseland Respondent Union.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSTriple L Distributing Co., Inc., is a California corpora-tion with its office and principal place of business in LosAngeles, California, where it is engaged in the wholesaledistribution of bar and liquor supplies. During the past 12months, it has purchased merchandise valued in excess of$50,000 directly from sources located outside the State ofCalifornia. It annually purchases products from Hickory'sBest, Inc., herein Hickory. The latter is a California corpo-ration with its principal office and place of business at Ver-non, California, where it processes and sells meat at whole-sale. It annually sells products in excess of $50,000 directlyto points outside the State of California. I find that theoperations of these two companies affect commerce withinthe meaning of Section 2(6) and (7) of the Act.It THE LABOR ORGANIZATION INVOLVEDRespondent Union, Butchers Union Local 563, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.II THE UNFAIR LABOR PRACTICESA. Introduction; the IssueAt the time material herein, the Union had been onstrike for approximately 6 months against Hickory. TripleL purchases products from approximately 5,000 suppliers,but there is evidence that it purchases approximately 90percent of the output of Hickory. The record indicates thatTriple L has approximately 135 customers, makes deliver-ies to 13 or 14 of these customers, and that the others pickup merchandise in their own trucks or vehicles. Discussedbelow is the key issue in the case, namely, whether Respon-dent Union, pursuant to its dispute with Hickory, picketedthe premises of Triple L within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act. BUTCHERS UNION LOCAL 563. AFL-CIO429B. Sequence of EventsIt is undisputed that this picketing took place at thepremises of Triple during November and, after somelapse, in December 1977. The precise dates of the picket-ing, as testified to by various witnesses, vary. It is clear,and I find, that there was some picketing in November andthat there was a hiatus of at least some weeks until thepicketing recommenced in December. While picketing thepremises of Triple 1. which, it may be noted, was in a non-residential area, the pickets bore signs with a legend:TRIPLE I.UNFAIRTOBU TCtERSILOCAL 563AFL C(I)0 As stated, there was picketing some weeks later in De-cember for a period of some days when the pickets carriedsigns with a changed legend as follows:HICKORY BEST IS ON STRIKEWE APPEAL TO THE PUBI.ICNOT TO BUY HICKORY PRODUCTSSOL.D BY TRIPI.E LBUTC'HER'S UNION OCAL 563AFI- C 0According to Michael Levin. secretary-treasurer of ri-ple L, and I so find, that on November 16, 1977, he attend-ed a meeting with representatives of Respondent Union ata local restaurant at approximately 6 p.m. Attorney Georgeof Respondent Union indicated that he desired Triple 1. towrite a letter to Hickory inviting it to negotiate with Re-spondent Union. On or about November 22. 'I riple 1, didprecisely this. Triple 1 wrote a letter to lhckory indicatingthat the latter in sonime was should clear up the situationand, further. that if it did not riple 1. might have tochange its supplier; this letter is in evidence. As noted, andas Levin testified. Triple .is located in an industrial parkarea and it is not near any retail stores. This bears upon thecontention that the picketing described was peaceful con-sumer picketing within the meaning of N.L.R.B. v. Fruit &Vegetable Packers & 14'arehousemen, Local 760, and JointlCouncil No. 28 of Internalional Brotherhood of Teamsters.Chauffeurs. fiarchousemen and Helpcrs of 4 ncrieta /7reefruits Labor Relation. (Committee. Inc.l. 377 U.S. 58 (1964)known as the Tree ruits decision. hat case involved anattempt at a retail store to induce a consumer boycott ofapples packed by nonunion employees. I am unable to dis-cern an, distinction between consumer picketing and pick-eting of at wholesaler under related circumstances. Statedotherwise, the picketing in this case. according to the origi-nal legend, was originally directed at the secondary F.m-I this picketin was ar, k eilrnaied , hling aricld on ftit ,eseralda,,r a, iLO .I week in, Novemhcr i.though there s a minolr Lonfi ltIn the timoin y. a prepondcraneer a f tilhe acid nce Indate,,. and I find. hatthe pi.cketing crirnen ced .t or 310 in !he 1lmrn ling lid a.led IIIIil or2 0 in he aflernloon in hh Ininrhs tIhesc rec Illni, uheqellll io tilappearan c if riple I emploce Ihe b .th ri prior t,, thiir depia.rlrIt re { ' ii1ployer per se in November and not at the product. as wasamended in the subsequent legend weeks later in Decem-ber. Cf. Millmen-Cabinet 1akerv., Industrial (arpentersUnion Iecal 550 .iited Brotherhood of (Carpenters fand Join-ers o ,America .4 FL CI( (Diamond ndustries), 227 NlRB196 (1976).Although trucks from other companies delivering to Trin-ple L approached the warehouse during the hours that Re-spondent maintained the picket line in November 1977, noindividuals from Hickory approached or entered the ware-house.According to Michael I.evin. secretary-treasurer for Tri-ple L, and I so find. picket captain Victor Ochoa had con-versations with some of the truckdrivers who approachedthe picket line. During one of these conversations whichLevin overheard. Ochoa told the driver of a trucking com-pany. D)elta, that Hlickory was on strike and that Ochoawould appreciate it if the driver would honor the picketline. ()choa did admit that he asked some drivers if therewas a clause in their contracts concerning situations wherethere was a picket line. He also admitted, as was the fact.that he told truckdrivers that employees from Hickory hadbeen on strike for 6 months and that Hickory was continu-ing to produce its products.On November 16, 1977. a meeting took place betweenbrothers Michael and Henry Levin; their attorneys. JeromeBerchin and Eugene Berchin; and three union representa-tives. namely James Rodriguez, his son, and their attorneyJames George. During this meeting, George asked the Lev-ins to write a letter to Hickory to the effect that Triple Ldesired it to negotiate with Respondent Union. Georgestated that if the letter was not prepared, the pickets wouldreturn to the premises of Triple L: as indicated, there was ahiatus of some weeks in the picketing from November toDecember. The younger Rodriquez also suggested thatthere were other suppliers who could do the job as well asHlickor, but the two I.evins disagreed that the other sup-pliers had this capacity. Ultimately,. it was agreed that aletter would be written to Hlickory b Friple L to indicatethat I[ickorN should negotiate with Respondent .lnion sothat Triple L would no longer be involved in the labordispute. This letter was duly written and sent to Dick Fer-ris, the principal stockholder of Hickory, on November 22,1977.However, Respondent Union resumed its picketing ofthe Triple L1 warehouse on December 5. 1977, some weekslater. It has previously been indicated what the legend ofthe signs stated. As is apparent. the legend on the sign waschanged in December in a material respect.Although there is contrary testimony, the preponderanceof the evidence demonstrates, and I so find. that the pick-ets appeared between 9 or 9:30 a.m. each day and re-mained until 2 or 2:30 p.m. Deliveries from other compa-nies via privsate truckers occurred during these hours, withsome interruption, although it is clear, and I so find, thatno individuals from Ilickory approached or entered thewarehouse premises. As noted, about once a week Hickorymade eliveries to these premises. he record permits aI hcrc ix nll id c n, c tr i., ., irtlti i fricil tI koers miade ,cckl dellsI,' Iltp c 1 il [ I C t ' 1 4.'llA ', .i1l tllJS[)'kl.lCdJ iI'Lit 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that this weekly delivery was made at an hour otherthan the hours when the pickets were present.On December 21, 1977, Picket Captain Ochoa com-menced a conversation with a truckdriver from Delta. Mi-chael Levin testified, and I so find, that he approachedOchoa because the truckdriver would not cross the picketline. Levin told Ochoa that he had no right to approachtrucks, and Ochoa answered that he believed he had thisright. Levin then told Ochoa that he, Levin, was one of thebest friends that Ochoa had. Levin uncontrovertedly testi-fied, and I so find, that he told Ochoa he had sent a strongletter, referred to above, to Hickory. Ochoa answered thathe knew of no such letter. Levin took Ochoa to his officewhere he showed him a copy of the letter sent to Ferris.Ochoa read it and then stated that the pickets would beremoved; this was promptly done and the pickets neverreturned.'C. Concluding FindingsSection 8(b)(4)(i) and (iiXB) of the Act prohibits labororganizations from engaging in strikes and picketing,among other forms of conduct, that is directed against em-ployees of secondary or neutral employers and from threat-ening, restraining, or coercing such secondary employerswhere in either case an objective of said conduct is to forceor require the secondary or neutral employer to ceasedoing business with a primary employer or person withwhom the union has a dispute. It is well established thatthis is aimed at shielding unoffending employers andothers from pressures and controversies not their own.It is clear from the foregoing that Respondent is respon-sible for the actions of the pickets at the Triple L ware-house in November and December 1977. However, it isreadily apparent that the change in the legend of the sign inDecember affects the consequences to be attributed there-to.In its entirety, the record supports the conclusion thatthe objective of this picketing was to induce and encourageneutral employees and employers to refuse to perform ser-vices in order to force Triple L to cease dealing with Hick-ory. During the November picketing, the pickets carriedsigns that obviously misled any neutral employee or cus-tomer approaching he Triple L warehouse to believe thatRespondent Union had a primary dispute with Triple L.The pickets stationed themselves in front of the loadingdocks where deliveries were made, and picket captainOchoa conducted conversations with neutral drivers mak-ing deliveries. Indeed, he asked one neutral truckdriver tohonor the picket line and asked other neutral truckdriversif there was a clause in their contracts which related to asituation where a picket line was established.Ochoa admittedly told neutral truckdrivers that Respon-dent had been on strike against Hickory for 6 months, andthe only thing it could do was to picket Triple L, which wasthe largest customer of Hickory. The record demonstrates,and I find, that no Hickory employees or other representa-IOchoa never denied that this conversation took place. and I concludethat it did take place as testified to by ILevin, whose testimony I have prevl-ously credited.tives of Hickory were on the Triple L premises during theNovember picketing although, as found, it appears that aHickory truck made a delivery weekly.As stated, a meeting was held on November 16, 1977,between representatives of Triple L and the Union. TripleL agreed to write a letter to Hickory., as stated, asking thatHickory negotiate with the Union; this was done.When the picketing resumed in December, RespondentUnion again picketed in front of the area where Triple Lreceives deliveries and picketed when no Hickory employ-ees or representatives were present. Ochoa, and I so find,continued to tell neutral truckdrivers that Respondent wason strike against Hickory and that Triple L. was the largestcustomer of Hickory. However, Ochoa did remove thepickets immediately after he was shown and read a copy ofthe letter sent by Triple L to Hickory requesting that it takeaction to relieve Triple L of the picketing and threateningto change suppliers. There was no further picketing.In view of the foregoing, I conclude, on a strong prepon-derance of the evidence, that Respondent Union violatedSection 8(b)(4)(i) and (ii)(B) of the Act, as alleged. Thisfinding is confined to the picketing in November and doesnot include December picketing which I believe was pro-tected under the Tree Fruits decision. The picketing in No-vember was unlawful because it was in support of Respon-dent Union's dispute with Hickory over Hickory'slong-standing strike and obviously had an objective offorcing Triple L to cease doing business with Hickory. SeeN.L.R.B. v. Laborers, Local 1140 Arms, Reserve Center],577 F.2d 16 (8th Cir. 1978). While the record does notdisplay much evidence about the dispute between Respon-dent Union and Hickory, it is clear, as found and not con-troverted, that Respondent Union had been on strikeagainst Hickory for approximately 6 months.CONCt.USIONS or LAWI. By picketing Triple L in November of 1977 with anobjective of forcing Triple L to cease doing business withHickory, as found above, Respondent Union has engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.2. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.3. Respondent Union has not otherwise engaged in un-fair labor practices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.THE REMEDYHaving found that Respondent Union has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take affirmative action de-signed to effectuate the policies of the Act.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended: BUTCHERS UNION LOCAL 563, AFL-CIO431ORDER 4Respondent Union, Butchers Union Local 563. AFI.CIO. Los Angeles. California, its officers, agents, and rep-resentatives, shall:I. Cease and desist from:(a) Engaging in, inducing, or encouraging any individ-ual employed by Triple L Distributing Co.. Inc., or by anyother person engaged in commerce or in industry affectingcommerce, to engage in a strike or refusal in the course ofhis or her employment, to use, manufacture, process, trans-port, or otherwise handle or work on any articles, mate-rials, or commodities or to refuse to perform any otherservices where an objective thereof is to force or requireTriple L Distributing Co., Inc., or any other person. tocease using, handling, or otherwise dealing in the productsof any other producer, processor, or manufacturer or tocease doing business with Hickory's Best, Inc.(b) Threatening, coercing, or restraining Triple 1. Dis-tributing Co., Inc., or any other person engaged in com-merce or in an industry affecting commerce where an ob-jective thereof is to force or require Triple L DistributingCo., Inc., or any other person to cease doing business withHickory's Best. Inc., or any other employer.2. Take the following affirmative action:(a) Post at its offices copies of the attached noticemarked "Appendix." 5 Copies of said notice, on forms pro-vided by the Regional Director for Region 31, after beingduly signed by a representative of Respondent Union, shallbe posted by the latter immediately upon receipt thereof.4 In the eent no exceptions are filed as preoided b Sec 1112 46 of tleRules and Regulations of the National .abor Relations Board. the findings.conclusions. and recommended Order herein shall. as provided in Sec10248 of the Rules and Regulaitions. be adopted hb the Board and hecomeits findings. conclusions, and Order, and all ohljectlons therelto hall hedeemed ,aived for all purposes.In the evenl that this Order is enforced hb ajudgmeni of a nited State,('ourt of Appeals. the words in the notlce reading "Posled h (Order of hcNational labor Relations Board" shall read "Poslted Pursuant to ai Judg-ment of the t nited States ('ourt of Appears l-nforcing an Order f theNational abor Relations Board."and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers of Respondent Union are customarily posted.Reasonable steps shall be taken by Respondent Union toinsure that said notices are not altered. defaced, or coveredby any other material.(b) Sign and mail sufficient copies of the attached noticeto the Regional Director for Region 31 for posting by Tri-ple I. Distributing Co.. Inc.. the latter willing, at all loca-tions where notices to employees are customarily posted.(c) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.APPENDIXNol i( To MEMBERSPosl i) BY ORI)R OF IHElFNAIIONA I. LAB()R R I IA ()NS B)ARI)An Agency of the United States GovernmentWE WIL.L NOT in any manner prohibited by Section8(bh)(4)(i) and (ii)(B) of the National Labor RelationsAct induce or encourage any individual employed byTriple L Distributing Co., Inc., or by any other personengaged in commerce or in an industry affecting com-merce to engage in a strike or refusal in the course ofhis or her employment to use, manufacture, process.transport or otherwise handle or work on any goods.articles, materials or commodities or refuse to performany other services where an object thereof is to forceor require the above-named Employer or any otherperson to cease doing business with Hickory's Best.Inc.WE W]LL. NIt in any manner prohibited by Section8(b)(4)(i) and (ii)(B) of the National Labor RelationsAct threaten, coerce, or restrain an)y person engaged incommerce or in an industry affecting commerce wherean object thereof is to force or require said person tocease doing business with Hickory's Best, Inc.BUiC'HERS UNio()N Lo('AL 563, AFL CIO